Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER Required by 18 U.S.C. Section1350 (as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report of Immediatek,Inc. (the “Company”) on Form10-Q for the period ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Timothy M. Rice, as Principal Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 12, 2014 /s/ Timothy M. Rice Timothy M. Rice Chief Executive Officer and President (Principal Executive Officer)
